Exhibit 10.2

 

SUPPLEMENTAL AGREEMENT TO

MACHINES OPERATION

AND PARTICIPATION CONSOLIDATION AGREEMENT

 

This SUPPLEMENTAL AGREEMENT is entered into on 25th May 2010 and executed by and
between:

 

ELIXIR GAMING TECHNOLOGIES (CAMBODIA) LIMITED, a company incorporated in
Cambodia, with principal business address at No. 7E, Mao Tse Tong Blvd, Sangkat
Beoung Keng Kang 1, Khan Chamcarmon, Phnom Penh, Cambodia and correspondence
address at Unit 3705, 37/F, The Centrium, 60 Wyndham Street, Central, Hong Kong
(“ELIXIR”);

 

- and -

 

ELIXIR GAMING TECHNOLOGIES, INC., a company incorporated in Nevada, with office
address at c/o CT Corporation System,   6100 Neil Road, Suite 500, Reno, Nevada
89511, United States of America (the “Guarantor”);

 

- and -

 

NAGAWORLD LIMITED, a company incorporated in Hong Kong, with correspondence
address at Nagaworld, Hun Sen garden, Phnom Penh Cambodia (the “VENUE OWNER”).

 


W I T N E S S E T H


 

WHEREAS :

 

(A)      ELIXIR, the Guarantor and the VENUE OWNER entered into the Machines
Operation and Participation Consolidation Agreement dated 30th December 2009
(the “Consolidation Agreement”), pursuant to which, amongst other matters, the
VENUE OWNER agreed to grant the permission to ELIXIR to operate and manage a
total maximum of 640 seats of Machines at the EGT Areas within NagaWorld subject
to the terms and conditions of the Consolidation Agreement.

 

1

--------------------------------------------------------------------------------


 

(B)       The parties agree to enter into this Supplemental Agreement for the
purposes of , inter alia, expanding the EGT Areas by adding two new areas to it;
and allowing ELIXIR to place and operate an additional 30 seats of Machines
(thereby increasing total maximum number of seats of Machines which ELIXIR is
permitted to operate and manage from 640 seats to 670 seats) at the EGT Areas
(as expanded by this Supplemental Agreement), upon the terms and conditions of
this Supplemental Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

1.             DEFINITIONS

 

In this Supplemental Agreement, unless the context otherwise requires,
definitions used in the Consolidation Agreement shall have the same meanings
when used herein.

 

2.             EXPANSION OF EGT AREAS AND INCREASE OF TOTAL MAXIMUM NUMBER OF
ELIXIR’S MACHINES

 

2.1           Subject to Clause 3.1 below, the VENUE OWNER and ELIXIR hereby
agree that two new additional areas (collectively “Area 4”), the locations of
which are more particularly identified in RED colour on the floor plan attached
in Schedule A hereto, be added to and shall, with effect from the date of
payment of the New Commitment Fee (as defined below), form part of the EGT
Areas.

 

2.2           For the sake of consistency and easy reference, the parties agree
that :

 

(a)   the terms “Original Area” and “Additional Lobby Floor Area” as defined in
the Consolidation Agreement shall be re-designated and named as “Area 1”;

 

(b)   the term “Chinese Restaurant Area” as defined in the Consolidation
Agreement shall be re-designated and named as “Area 2”;

 

(c)   the term “Lounge Area” as defined in the Consolidation Agreement shall be
re-designated and named as “Area 3”; and

 

(d)   all the aforesaid areas, together with Area 4 (subject to Clauses 2.1
above and 3.1 below) are the “EGT Areas”. The floor plan in Schedule A of the

 

2

--------------------------------------------------------------------------------


 

Consolidation Agreement shall be replaced by the new floor plan attached to
Schedule A of this Supplemental Agreement.

 

2.3           In addition to the 640 seats of Machines which ELIXIR is permitted
to place, operate and manage at Area 1, Area 2 and Area 3 pursuant to the terms
of the Consolidation Agreement, the VENUE OWNER hereby agrees, subject to the
payment of the New Commitment Fee by ELIXIR in accordance with Clause 3.1 below,
to grant permission to ELIXIR to place, operate and manage an additional 30
seats of Machines at the EGT Areas (thereby increasing the total maximum number
of seats of Machines which ELIXIR is permitted to operate and manage from 640
seats to 670 seats). In this respect, the parties agree that, subject to payment
of the New Commitment Fee by ELIXIR, all references to “640 seats” of Machines
in the Consolidation Agreement shall be replaced by “670 seats” of Machines.

 

3.             NEW COMMITMENT FEE

 

3.1           In consideration of the addition of Area 4 to the EGT Areas, the
granting of the permission by the VENUE OWNER for ELIXIR to place, operate and
manage an additional 30 seats of Machines at the EGT Areas and the other
undertakings and obligations of the VENUE OWNER hereunder, ELIXIR shall pay a
lump sum amount of US$1,000,000 (United States Dollars One Million Only) to the
VENUE OWNER by way of US dollars cheque as commitment fee (the “New Commitment
Fee”) on or before 15th June 2010.

 

3.2           The VENUE OWNER and ELIXIR agree that, subject to the payment of
the New Commitment Fee by ELIXIR, :

 

Clauses 3.2 (c) and (d) of the Consolidation Agreement shall be deleted in their
entirety and replaced by the following provisions :

 

“3.2(c)    on and at any time prior to the Areas 3 & 4 Gross Win Receipt Date
(as defined below) ELIXIR shall be entitled to 100% of the Daily Gross Win for
the slot operation at Area 3 and Area 4 and the same shall be collected by
ELIXIR on a daily basis in accordance with the Collection Procedure unless and
until ELIXIR have received a total accumulated Gross Win of US$6,800,000
(representing the sum of US$5,470,000 and US$1,330,000) from the slot operation
at Area 3 and/or Area 4 (the “Areas 3 & 4 Gross Win Receipt Date);

 

3

--------------------------------------------------------------------------------


 

3.2(d)      from the day immediately after the Areas 3 & 4 Gross Win Receipt
Date, the Daily Gross Win generated at Area 3 and Area 4 shall actually be
distributed to and collected by the ELIXIR and the VENUE OWNER according to the
revenue sharing ratio set forth in Clauses 3.1(c) and the relevant portion,
namely 25% of the Daily Gross Win generated at Area 3 and Area 4 shall be
distributed to ELIXIR on a daily basis in accordance with the Collection
Procedure; and”.

 

3.3           The VENUE OWNER and ELIXIR further agree that Clause 9.4 (d) of
the Consolidation Agreement shall be deleted in their entirety and replaced by
the following provisions :

 

“9.4(d)     if ELIXIR has not received a total accumulated Daily Gross Win of
(i) US$6,800,000  from the slot operation at Area 3 and/or Area 4, in full prior
to such expiration, cessation or termination of this Agreement, then the VENUE
OWNER shall pay :

 

a.     the difference (in positive amount) between US$4,100,000 and 75% of the
Daily Gross Win actually collected and received by ELIXIR from the slot
operation at Area 3, and

 

b.     the difference (in positive amount) between US$1,000,000 and 75% of the
Daily Gross Win actually collected and received by ELIXIR from the slot
operation at Area 4,

 

without any set off or counterclaim, to ELIXIR within 7 days from the date of
such expiration, cessation or termination. For the avoidance of doubt, nothing
in this provision shall be construed as making of any compensation in whatever
form or nature by the VENUE OWNER to ELIXIR upon termination, cessation or
expiration of this Agreement;”

 

4.             OTHER OBLIGATIONS OF THE VENUE OWNER

 

In addition to and without prejudice to the obligations and undertakings of the
VENUE OWNER under the Consolidation Agreement, the VENUE OWNER agrees that it
will, at its costs :

 

4

--------------------------------------------------------------------------------


 

(a)   complete the renovation of Area 4 and make it become ready for
installation and operation of Machines (and related equipment and systems for
use of the Machines) by ELIXIR on or before 30th June 2010;

 

(b)   as soon as reasonably practicable but in any case not later than
31st July 2010, build two cages at the locations as specified on the layout plan
attached in Schedule B hereto and to build railing between the said two cages
for the purpose of separating the relevant EGT Areas from the other third party
slot operators’ areas; and

 

(c)   as soon as reasonably practicable but in any case not later than
31st July 2010, re-construct the entrance door for the third party slot
operator’s server room at such direction as shown on the layout plan in Schedule
B.

 

5.             ACKNOWLEDGEMENT BY THE PARTIES

 

5.1           Without prejudice to the validity of other terms and conditions of
the Consolidation Agreement (save for those as amended and modified by this
Supplemental Agreement), the VENUE OWNER and ELIXIR hereby acknowledge and
confirm that :

 

(a)         ELIXIR and the VENUE OWNER shall be entitled to share the Gross Win
generated by all Machines at the EGT Areas according to the following ratio
(subject to Clause 3.2 of the Consolidation Agreement (as modified and amended
by this Supplemental Agreement)),with effect from the Effective Date (namely,
30th December 2009) :

 

(i)             ELIXIR shall be entitled to Twenty-Five percent (25%) of the
Gross Win; and

 

(ii)            the VENUE OWNER shall be entitled to Seventy-Five percent (75%)
of the Gross Win.

 

(b)   subject to any earlier termination in accordance with Clause 9 of the
Consolidation Agreement, the term for operation and management of Machines by
ELIXIR at the EGT Areas shall expire at the end of a Six (6) years period
beginning from 1st March 2010.

 

5

--------------------------------------------------------------------------------


 

5.2           Save as amended and modified by this Supplemental Agreement, all
terms and conditions of the Consolidation Agreement shall remain in full force
and effect. This Supplemental Agreement shall form part of the Consolidation
Agreement and the Consolidation Agreement shall be read and construed in
conjunction with this Supplemental Agreement.

 

6.             GOVERNING LAW

 

THIS SUPPLEMENTAL AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH AND SHALL BE
GOVERNED BY THE LAWS OF HONG KONG AND THE PARTIES HEREBY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF HONG KONG.

 

IN WITNESS WHEREOF, the parties hereof caused this Supplemental Agreement to be
executed on the date first above written.

 

6

--------------------------------------------------------------------------------


 

SIGNED by

 

)

/s/ Clarence Chung

 

 

)

Chief Executive Officer

for and on behalf of ELIXIR

 

)

 

GAMING TECHNOLOGIES

 

)

 

(CAMBODIA) LIMITED

 

)

 

 

 

)

 

 

 

 

Authorised Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by ELIXIR

 

)

/s/ Clarence Chung

GAMING TECHNOLOGIES, INC.

 

)

Chief Executive Officer

 

 

)

 

in the presence of :-

 

)

Authorised Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNED by

 

)

/s/ Philip Lee

 

 

)

Senior Vice President Finance & Treasury

for and on behalf of

 

)

 

NAGAWORLD LIMITED

 

)

 

in the presence of :-

 

)

 

 

 

 

 

 

 

 

Authorised Signatory

 

7

--------------------------------------------------------------------------------


 

Schedule A

location of

the EGT Areas

 

In the attached floor plan of the lobby floor of NagaWorld,

 

(I)    the EGT Areas include :

 

(a)   Area 1 (formerly known as the Original Area and the Additional Lobby Floor
Area), which is more particularly identified in pink colour;

 

(b)   Area 2 (formerly known as the Chinese Restaurant Area), which is more
particularly identified in blue colour;

 

(c)   Area 3 (formerly known as the Lounge Area which comprises the lobby lounge
area and the area outside the Darling Darling lounge), which is more
particularly identified in yellow colour; and

 

(d)   Area 4 (comprising the two newly added areas pursuant to this Supplemental
Agreement), which is more particularly identified in red colour; and

 

(II)   the Adjacent Area (as defined in Clause 5.3(a) of the Consolidation
Agreement) is more particularly identified in green colour.

 

[g108871kgi001.jpg]

 

8

--------------------------------------------------------------------------------


 

Schedule B

Layout Plan

 

[g108871kgi002.jpg]

 

9

--------------------------------------------------------------------------------